t c memo united_states tax_court robert w eberle and deborah m eberle petitioners v commissioner of internal revenue respondent docket no filed date james m kamman for petitioners jeffrey a schlei and michael h salama for respondent memorandum opinion foley judge by notice dated date respondent determined deficiencies in and penalties relating to petitioners' and federal income taxes after concessions the sole issue for decision is whether discharge_of_indebtedness income that is excluded pursuant to sec_108 from the gross_income of an s_corporation increases the basis of mr eberle's stock in the s_corporation all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the parties submitted this case fully stipulated pursuant to rule at the time the petition was filed robert and deborah eberle resided in laguna beach california during the years in issue mr eberle was a shareholder in j a k e management services inc j a k e an s_corporation in j a k e realized but excluded pursuant to sec_108 dollar_figure of discharge_of_indebtedness income in mr eberle had suspended e unused losses relating to j a k e because he did not have sufficient stock basis to deduct such losses in prior years on their tax_return petitioners increased mr eberle's stock basis by the amount of his pro_rata share of j a k e 's discharge_of_indebtedness income and as a result petitioners deducted a portion of the suspended losses respondent contends that pursuant to 110_tc_114 affd _ f 3d 10th cir date mr eberle's stock basis is not increased in nelson we held that an s corporation's shareholder may not increase his basis to reflect the s corporation's excluded discharge_of_indebtedness income see id petitioners do not attempt to distinguish nelson but instead contend that nelson was decided incorrectly this case is indistinguishable from nelson and we need not reiterate our analysis accordingly we hold that the discharge_of_indebtedness income does not increase mr eberle's stock basis contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
